Citation Nr: 0004241	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The appellant is the veteran's surviving spouse.  The veteran 
served on active duty from January 1968 to December 1969 and 
from January 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran's representative has implied (but not explicitly 
contended) that the appellant's claim of entitlement to 
Chapter 35 benefits is an issue on appeal, by including this 
issue as an issue presented for review in an informal hearing 
presentation.  However, the Board finds that this issue is 
not on appeal, as the appellant has submitted neither a 
notice of disagreement nor a Form 9 or other appeal to the 
Board of Veterans' Appeals with respect to this issue.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records of treatment in January 1969 reveal 
the veteran complained of warts on the back of his elbow.  
Service medical records of treatment in February 1969 reflect 
that the veteran complained of right ear pain for the past 
three days, and that he had fever and chills the previous 
evening.  The treating physician's impression was bilateral 
otitis media.  All other service medical records, to include 
the veteran's October 1973 service discharge examination, are 
silent or negative for hepatitis C, hypertension, skin 
disease, malaria, diabetes, or any form of cancer.  

VA records of treatment from June 1987 to September 1987 show 
that the veteran was diagnosed with and treated for basal 
cell carcinoma just underneath the right side of the right 
eye.

During a May 1991 VA examination, the veteran was diagnosed 
as having uncontrolled diabetes mellitus;  hemochromatosis of 
the liver, with possible involvement of other organs;  
diabetic retinopathy;  status post operative surgery for 
duodenal ulcer;  status post operative removal of basal cell 
carcinoma of the nose; and a sebaceous cyst of the scalp.

During an April 1992 VA examination, the veteran was 
diagnosed as having diabetes mellitus, insulin dependent with 
probable diabetic retinopathy;  and generalized pains in the 
joints and extremities common with hemochromatosis.

VA records of treatment in March 1991 and September 1991, 
respectively, reflect diagnoses by CT-scan of an enlarged 
inhomogeneous liver and splenectomy, and a diffusely 
inhomogeneous liver with evidence of varices and splenic 
enlargement suggesting portal hypertension with associated 
ascites.  Testing in March 1991 also showed that the veteran 
tested positive for hepatitis C.  In September 1992, the 
veteran was diagnosed by liver biopsy as having cirrhosis and 
hemosiderosis, consistent with primary hemochromatosis and 
chronic hepatitis suggestive of hepatitis C virus etiology.  

VA records of hospitalization and treatment from May 1996 to 
July 1996 include diagnoses of status post hepatic lobectomy 
for hepatocellular carcinoma, insulin dependent diabetes 
mellitus, hypertension, hyponatremia, hypo-volemia, an ad 
ascitic leak at an incision cite. 

VA treatment records from the veteran's terminal period of 
hospitalization in July and August 1996 reflect that the 
veteran had a past medical history of hepatitis C, cirrhosis 
and hemichromatopsia; and that the veteran had undergone a 
right hepatic lobectomy for intra-hepatic cholangiocarcinoma.

A Certificate of Death dated on August 9, 1996, reflects that 
the immediate cause of the veteran's death was septic shock, 
due to or as a consequence of hepatic failure.  According to 
the Certificate of Death, other conditions contributing to 
death but not resulting in the underlying cause were 
hepatocellular carcinoma, hepatitis C, diabetes, 
hemochromatosis, and portal hypertension.   

The veteran was not service-connected for any disability at 
the time of his death.    A July 1996 RO rating decision 
denied service connection for carcinoma of the liver 
secondary to Agent Orange exposure.

In her March 1997 Form 9, the appellant indicated that 
veteran's hepatitis C was Agent Orange related.  She 
contended that medical research was ongoing and that Agent 
Orange could not be ruled out as a cause of carcinoma of the 
liver.  She expressed the concern that VA was hiding 
information from her regarding the cause of the veteran's 
death.

During the appellant's February 1998 RO hearing, she 
testified that she started dating the veteran in 1975 and 
married him in June of 1977.  She testified that the veteran 
had ulcers;  that he had a cyst between his eyes in 1978;  
that the veteran's health kept failing;  that he looked older 
than he was;  and that the veteran had discoloration of the 
skin.  She testified that the veteran had cysts and boils, to 
include a cyst on the back of his head.   She also mentioned 
sores on the back of the veteran's neck and on his legs, 
which she said were not noted in his medical records.   She 
said that beginning in 1990 or 1991, the veteran began to 
receive treatment for diabetes.  She testified that at the 
time the veteran was becoming fatigued, sick and weak.  She 
said that medical records reflected that that leukemia could 
not be ruled out as a diagnosis in 1990, 1991 or 1992.  She 
said that around 1988 or 1989, the veteran had carcinoma of 
the right tear duct, which was removed at a VA hospital.  She 
stated that the veteran had malaria in service, and that the 
service medical records show that he had fever and chills.  
She said the veteran tested positive for hepatitis C.  She 
said that the veteran's health was very poor from 1975 
forward.  She said the veteran was never given chemotherapy, 
but indicated that during his terminal illness he received 
many forms of treatment which could not bring the disease 
process under control.  She said that the first time the 
veteran received treatment at a VA facility was in 1987 or 
1988, for eye cancer.  She said the knot between the 
veteran's eyes was removed in 1978 at the Adams County 
Hospital.  She referred to a blood test which reflected 
"Toxic G."  

In a September 1999 written statement, the appellant referred 
to a medical lab record which showed Toxin G.  She contended 
that certain portions of the veteran's medical records had 
been blacked out.  She indicated that she believed that Toxin 
G was in fact Agent Orange.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). The evidence may also show 
that a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.   Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient;  the claimant must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the claimant has not presented a 
well-grounded claim, her appeal on the pertinent issues must 
fail and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; multiple myeloma, prostate cancer, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court of Appeals for Veterans Claims has found 
that while a disorder need not have been present or diagnosed 
in service, there must be a nexus between a current disorder 
and military service, even if first diagnosed after service, 
on the basis of all of the evidence of record.  See Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Exposure to Agent Orange may be presumed in certain cases.  
However, since the veteran had no disease or disability which 
may be presumed a result of Agent Orange exposure listed 
under 38 C.F.R. 3.309(e), exposure to Agent Orange is not 
presumed in this case.  38 C.F.R. §§ 3.307(a)(ii),(iii), 
3.309(e).  However, the Board accepts as plausible the 
appellant's contention that prior to the veteran's death he 
was exposed to Agent Orange in Vietnam.  Nevertheless, the 
Board notes that there is no medical evidence of record to 
show that the cause of the veteran's death was related to 
exposure to Agent Orange.  Accordingly, the portion of the 
appellant's claim contending that the cause of the veteran's 
death was a result of inservice exposure to Agent Orange must 
be denied as not well grounded.  Epps.

The Board acknowledges the appellant's contention that at one 
point in the veteran's treatment in the early 1990s leukemia 
could not be ruled out.  However, the medical evidence in no 
way shows that the veteran had leukemia at the time of his 
death or that leukemia was in any way related to his death.  
Additionally, regarding the appellant's contention that the 
veteran had malaria during service, the Board notes that 
while the veteran did have an episode of fever and chills 
during service, this was diagnosed as being related to 
bilateral otitis media rather than malaria.  Also, there is 
no medical evidence linking the purported inservice malaria 
to the cause of the veteran's death.

The Board acknowledges the appellant's assertion that 
physicians have told her that the veteran's declining health 
may have been related to "Toxic G" or "Toxin G," which in 
turn may have been related to Agent Orange.  The Board has 
searched diligently through the record for record of Toxic G 
or Toxin G, but could not locate such a record.  In any 
event, such a record would not in itself be probative of the 
cause of the veteran's death, since there is no written 
medical evidence relating Toxin G or Toxic G to Agent Orange 
or the cause of the veteran's death.  A statement about what 
a doctor told a lay claimant does not constitute the required 
medical evidence for a well-grounded claim.  Franzen v. 
Brown, 9 Vet. App. 235 (1996). 

In light of the appellant's concerns regarding the integrity 
of the record, the Board has searched for indications that 
the record has been altered or otherwise tampered with, but 
can find no indications to this effect.

In addition to the medical evidence discussed above, the 
Board has reviewed all other medical evidence of record and 
here asserts that none of it is probative of a nexus or link 
between a disease or injury incurred or aggravated during the 
veteran's period of active service and the cause of the 
veteran's death.

In sum, the appellant or other laypersons are not competent 
to make a medical determination as to whether the veteran's 
death was related to an inservice disease or injury.  A 
layperson may provide an eye-witness account of visible 
symptoms, but because that person is untrained in medicine, 
that person cannot offer a diagnosis or medical conclusion 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the statements of 
the appellant,  expressing opinions as to the cause of the 
veteran's death, are not sufficient to well ground the claim 
for service connection for the cause of the veteran's death.  
There is no competent medical evidence of record showing that 
the veteran's death was related to a service-connected 
disability resulting from exposure to Agent Orange or 
otherwise.  Therefore, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  Grottveit. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

